DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “loader attachment mechanism” and “mower attachment mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in accordance with 37 CFR 1.84(b), photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention which is clearly not the case in the instant application.  The photographs/photocopies in the instant application are not of sufficient quality so that all details in the photographs are reproducible in the printed patent as they are replete with shading that reduces the legibility.  Black and white drawings are required. India ink, or its equivalent that secures solid black lines, must be used for the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “loader attachment mechanism” and “mower attachment mechanism” do not invoke specific structure and are not further described in the Specification or shown/identified in the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the limitation “a front-end loader including two boom arms and a bucket.” Given that the preamble states “a front-end loader attachment,” and given that “a front-end loader attachment” is understood to be “a front-end loader including two boom arms and a bucket,” the limitation has antecedent basis in the preamble.
Claim limitations “loader attachment mechanism” and “mower attachment mechanism” do not invoke specific structure and are not further described in the Specification or shown/identified in the Drawings as to what structure is comprised within the respective limitations.  Because no corresponding structure was disclosed in the specification for the limitations “loader attachment mechanism” and “mower attachment mechanism,” the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osswald et al. (US 2009/0038186).
Claim 1. Osswald discloses a highly maneuverable vehicle including a front-end loader attachment, comprising: a zero-turn mower (Fig. 53-54); a front-end loader (21) including two boom arms (24) and a bucket (26); an attachment mechanism (500) comprising a center plate (annotated Fig. 47), a loader attachment mechanism (right and left 23), and a mower attachment mechanism (annotated Fig. 54) (Par. 0083-0084, 0122, and 0175, and Fig. 47 and 54).
	The Examiner notes that the term “zero-turn” in the limitation “zero-turn mower” is understood within the art to mean a mower that can turn about an axis while having a zero-length radius.  Osswald discloses that his vehicle has a “skid steer mode” (Par. 0124) and “skid steer” is understood within the art to mean a vehicle that can turn about an axis while having a zero-length radius.  Thus, when Osswald’s disclosure of a skid steer vehicle with a mower is understood to be an art equivalent to the limitation “zero-turn mower.”
The Examiner further notes that Applicant has not shown the vehicle to simultaneously comprise a front-end loader and a mower deck, and further notes that no mower deck can be discerned in any of .


    PNG
    media_image1.png
    1145
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1159
    881
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hackett et al. (US 2004/0091347)’ Nagai et al. (US 2017/0167112)’ Takemura et al. (US 10,533,298), and Hoppel (2017/0150682).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652